           Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 1 of 40



 1   GREG COLEMAN LAW PC
 2   Alex R. Straus (Cal. Bar No. 321366)
 3   16748 McCormick Street
     Los Angeles, CA 91436
 4   T: 917-471-1894
     alex@gregcolemanlaw.com
 5
     Gregory F. Coleman*
 6   Jonathan B. Cohen*
 7   First Tennessee Plaza
     800 S. Gay Street, Suite 1100
 8   Knoxville, TN 37929
     T: 865-247-0080
 9   F: 865-522-0049
     greg@gregcolemanlaw.com
10
     jonathan@gregcolemanlaw.com
11
     Attorneys for Plaintiff
12   [Additional Counsel on Signature Page]

13   * Pro Hac Vice Applications forthcoming
14

15                                UNITED STATES DISTRICT COURT

16                               EASTERN DISTRICT OF CALIFORNIA

17   HEATHER HAMPTON, individually and
     on behalf of herself and all others similarly
18                                                          Case No. __________________
     situated,
19
                                   Plaintiff,
20   vs.                                                   CLASS ACTION COMPLAINT
21   EVENFLO COMPANY, INC.,                                  JURY TRIAL DEMANDED
22
                                   Defendant.
23

24
              Plaintiff, Heather Hampton (“Plaintiff”), by and through the undersigned counsel, on
25
     behalf of herself and all others similarly situated, brings this Class Action Complaint against
26
     Defendant, Evenflo Company, Inc. (“Defendant” or “Evenflo”), and in support alleges, upon
27
     information and belief and based on the investigation to date of her counsel, as follows:
28
                                                      1
           Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 2 of 40



 1                                               INTRODUCTION
 2
               1.      Every parent remembers the first drive home from the hospital with a newborn
 3
         baby. Leading up to that big day, parents purchase what they believe to be a safe car seat, spend
 4
         even more time ensuring that the car seat is properly installed in their vehicles, and then proceed
 5
         to drive home at a cautious speed of approximately 12 miles per hour.
 6
               2.      As children grow and develop, so do their needs with respect to car seats. The
 7
         American Academy of Pediatrics (“AAP”) recommends that infants and toddlers ride in rear-
 8
         facing car seats as long as possible, until they reach the top height or weight limit allowed by the
 9
         car seat manufacturer.1 In recent years, car seat manufacturers have created seats that allow
10
         children to remain rear-facing until they weigh 40 pounds or more, which means that most
11
         children can remain rear-facing past their second birthday. Id. When children outgrow the
12
         allowable height and weight limitations of their rear-facing car seats, they transition to forward-
13
         facing car seats featuring harnesses. Id. Again, the AAP recommends that children ride in
14
         forward-facing car seats with harnesses as long as possible, until they reach the top height or
15
         weight limit allowed by the car seat manufacturer. Id. Many forward-facing car seats with
16
         harnesses accommodate children up to 65 pounds or more. Id. Once children reach the top
17
         height or weight limit allowed by the forward-facing car seat manufacturer, they graduate to a
18
         belt-positioning booster seat (which does not feature a harness) until the vehicle’s lap and
19
         shoulder seat belt fit properly, which is typically when children are at least 4 feet, nine inches in
20
         height and are 8 to 12 years old. Id.
21
               3.      While the type and size of a child’s car seat may change over time, the one
22
         constant is parents’ commitment and determination to ensure the safety of their children. To this
23
         end, parents with children of every age strive to identify and purchase safe car seats from
24
         reputable manufacturers. Since the average parents are not in a position to conduct their own
25
         safety testing, in order to make informed purchasing decisions, they must rely on the marketing,
26

27   1
      https://www.aap.org/en-us/about-the-aap/aap-press-room/Pages/AAP-Updates-
     Recommendations-on-Car-Seats-for-Children.aspx (last visited March 19, 2020).
28
                                                          2
           Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 3 of 40



 1       labeling, and representations of car seat manufacturers regarding the safety of a given car seat

 2       and its appropriateness for children of a specific age and/or size. But what happens when a car

 3       seat manufacturer puts profits before child safety and misrepresents the safety or suitability of its

 4       car seats? This is the situation in the instant case.

 5              4.      Evenflo has manufactured, marketed, distributed, and sold car seats since 1995. 2

 6       On its website and car seat packaging, Evenflo claims that “Safety is our #1 priority.”3

 7              5.      Evenflo’s website includes a page entitled “Our Promise On Safety,” wherein

 8       Defendant states:
                       To us, it just doesn't get much more important than delivering
 9                     products that help keep your little ones safe. We're parents just like
10                     you are so we build products that we would trust and use for our
                       own children. That's why we rigorously test all of our products
11                     again and again. Every bounce, twist, turn and latch is tested to
                       make sure our products are safe, durable and comfortable.
12
                         Evenflo tests all of our car seats to energy levels approximately
13
                         twice that of the federal crash test standard. Additionally, our
14                       engineers developed the Evenflo Side Impact test protocol, which
                         simulates the energy in severe 5-star government side impact tests
15                       conducted for automobiles. 4

16
                6.      The Big Kid booster seat (“Booster Seat”) is one of several car seat models
17
         manufactured, marketed, and sold by Evenflo.
18
                7.      Defendant offers five models of the Booster Seat: the 2-in-1, the Amp 2-in-1, the
19
         LX 2-in-1, the Sport, and the Essential.5 According to Defendant’s website, the price range for
20
         the three models is $39.99 to $44.99. Id. To date, Defendant has sold more than 18 million
21
         Booster Seats. 6
22
     2
23       https://www.evenflo.com/about/about-us.html (last visited March 19, 2020).

24   3
         https://www.evenflo.com/car-seats/ (last visited March 19, 2020).
25   4
         https://www.evenflo.com/safety-learning/promise-on-safety.html (last visited March 19, 2020).
26   5
         https://www.evenflo.com/car-seats/ (last visited March 19, 2020).
27
     6
      https://www.propublica.org/article/evenflo-maker-of-the-big-kid-booster-seat-put-profits-over-
28   child-safety (last visited March 19, 2020).
                                                   3
     Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 4 of 40



 1

 2

 3

 4

 5

 6

 7
                  Amp 2-in-1 Model                  2-in-1 Model
 8

 9

10

11

12

13

14
                   LX 2-in-1 Model                  Sport Model
15

16

17

18

19

20

21

22

23
                   Essential Model
24

25

26

27

28
                                        4
           Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 5 of 40



 1             8.      The Booster Seat is marketed and sold by numerous nationwide retailers, including

 2       Target, Walmart, Kohl’s, and Buy Buy Baby, as well as online via Defendant’s own website,

 3       Amazon, and the websites of the aforementioned retailers.

 4             9.      For years, Defendant marketed that its Booster Seat is appropriate for children

 5       weighing less than 40 pounds, has been side impact tested, and “meets or exceeds all applicable

 6       federal safety standards and Evenflo’s side impact standards.” 7

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21
                                          Packaging states “30-110 lbs.”
22
               10.     To the detriment of parents and children nationwide, Defendant’s marketing of the
23
         Booster Seat is deceptive and misleading, as the use of booster seats by children weighing less
24
         than 40 pounds is in direct contravention to the safety recommendations of the AAP, and further,
25

26
     7
      https://www.evenflo.com/car-seats/big-
27   kid/us_bigkid.html?dwvar_us__bigkid_fashion=31912230&cgid=car-seat-booster#start=8 (last
     visited March 19, 2020).
28
                                                         5
           Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 6 of 40



 1       there is no federal safety standard or test governing side impact for car seats. Given the absence

 2       of any such standard or test, Defendant created its own test – with no basis in safety or science –

 3       and then proceeded to consistently give itself a passing grade and market the Booster Seat as

 4       “side impact tested.”

 5             11.     Contrary to Evenflo’s marketing and safety representations, it has recently been

 6       revealed that Defendant has known for a significant period of time that the Booster Seat is not

 7       safe for children lighter than 40 pounds, and that Defendant’s own testing confirmed that a child

 8       seated in the Booster Seat could be in grave danger in the event of a side-impact collision. 8

 9             12.     Sadly, the real-world repercussions of Defendant’s dangerous deception and

10       misrepresentations have been established by the unforgiveable and irreversible aftermath of car

11       accidents involving children weighing less than 40 pounds who were seated in Defendant’s

12       Booster Seat during the time of their accidents.

13             13.     If Defendant had been honest and not deceptively misrepresented the very real

14       safety risks posed by its Booster Seat in the event of a side-impact collision, no parent would

15       have ever purchased Defendant’s Booster Seat.

16             14.     Plaintiff filed this case in order to address Defendant’s deception and

17       misrepresentations in connection with the Booster Seat, as discussed in greater detail below.

18                                                   PARTIES
19
               15.     Plaintiff, Heather Hampton, is a resident and citizen of Wilton, Sacramento
20
         County, California.
21
               16.     Defendant, Evenflo Company, Inc., is an Ohio corporation with its principle place
22
         of business located in Miamisburg, Ohio. Defendant is a wholly-owned subsidiary of China-
23
         based Goodbaby International Holdings Limited and manufactures, markets, and sells car seats
24
         and other baby and child-related products. Upon information and belief, Defendant’s deceptive
25

26

27   8
      https://www.propublica.org/article/evenflo-maker-of-the-big-kid-booster-seat-put-profits-over-
     child-safety (last visited March 19, 2020).
28
                                                            6
           Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 7 of 40



 1       conduct originated from its principle place of business in Ohio and was uniformly disseminated

 2       nationwide.
                                          JURISDICTION AND VENUE
 3

 4               17.   This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §
 5       1332(d) because (1) there are more than one hundred Class Members, (2) there is an aggregate
 6       amount in controversy exceeding $5,000,000.00, exclusive of interest and costs, and (3) there is
 7       minimal diversity because Plaintiff and Defendant are citizens of different states. This Court
 8       also has supplemental jurisdiction over any state law claims pursuant to 28 U.S.C. § 1367.
 9               18.   This Court has personal jurisdiction over Defendant because Defendant does
10       substantial business in this state and within this District, receives substantial compensation and
11       profits from the marketing, distribution, and sale of its products in this District, and has engaged
12       in the unlawful conduct described in this Class Action Complaint within this District.
13               19.   Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because a substantial
14       part of the events or omissions giving rise to Plaintiff’s claims occurred in this District.
15
                                    THE DEVELOPMENT OF CAR SEATS
16
                 20.   The first child restraint systems were introduced in 1968, and the first child
17
         passenger safety law was passed in Tennessee 10 years later. 9
18
                 21.   In the late 1970s, the U.S. public’s increasing awareness of the high rates of
19
         morbidity and mortality for child passengers resulted in rapid proliferation of state laws on the
20
         issue. 10
21

22

23
     9
      https://www.sun-sentinel.com/entertainment/sfp-then-and-now-25-years-of-car-seat-safety-
24
     20150828-story.html (last visited March 19, 2020).
25
     10
26     Child Passenger Safety Laws in the United States, 1978–2010: Policy Diffusion in the Absence
     of Strong Federal Intervention, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3899584/ (last
27
     visited March 19, 2020).
28
                                                           7
          Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 8 of 40



 1           22.    Between 1977 and 1985, all 50 states adopted one or more laws aimed at reducing

 2    harm to infants and child passengers by requiring the use of some sort of child restraint device.

 3    Id.

 4           23.    In the early 1980s, crash testing for car seats became required. 11

 5           24.    Beginning in the 1990s, the National Highway Traffic Safety Association

 6    (“NHTSA”), as well as professional associations like the AAP, have developed child passenger

 7    safety standards and guidelines that cover a wider range of child passenger safety issues and

 8    better protect children from injuries.12 Among other things, they emphasized the importance of

 9    three types of safety practices in protecting child passengers: (1) device-based restraints that are

10    tailored to the age/size of individual child passengers; (2) rear seating, and; (3) seatbelt wearing

11    of minors who have outgrown child restraint devices but are still in need of supervision to

12    comply with seatbelt requirements. Id.

13           25.    In the early 2000s, the CDC Task Force strongly recommended that states adopt

14    laws mandating the use of age and size appropriate child restraints. Id. Subsequently, the

15    NHTSA and AAP guidelines were updated with similar emphasis. Id.

16           26.    The first booster seat law was implemented in 2000, when Washington state, and

17    then California, implemented laws requiring booster seats for children over 40 pounds. 13

18

19

20

21

22
     11
23     https://www.sun-sentinel.com/entertainment/sfp-then-and-now-25-years-of-car-seat-safety-
     20150828-story.html (last visited March 19, 2020).
24
     12
       Child Passenger Safety Laws in the United States, 1978–2010: Policy Diffusion in the Absence
25   of Strong Federal Intervention, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3899584/ (last
26   visited March 19, 2020).
     13
27     https://www.sun-sentinel.com/entertainment/sfp-then-and-now-25-years-of-car-seat-safety-
     20150828-story.html (last visited March 19, 2020).
28
                                                      8
          Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 9 of 40



 1           27.    Specifically, the AAP guidelines are as follows:14

 2           Age Group                 Type of Seat                      General Guidelines
 3

 4           Infants and Toddlers      Rear-Facing Only                  All infants and toddlers
                                                                         should ride in a rear-facing
 5                                     Rear-Facing Convertible           seat until they reach the
 6                                                                       highest weight or height
                                                                         allowed by their car seat
 7                                                                       manufacturer. Most
                                                                         convertible seats have
 8
                                                                         limits that will allow
 9                                                                       children to ride rear facing
                                                                         for 2 years or more.
10

11           Toddlers and              Forward-Facing Convertible        Children who have
             Preschoolers                                                outgrown the rear-facing
12                                     Forward-Facing with Harness       weight or height limit for
13                                                                       their convertible seat
                                                                         should use a forward-
14                                                                       facing seat with a harness
15                                                                       for as long as possible, up
                                                                         to the highest weight or
16                                                                       height allowed by their car
17                                                                       seat manufacturer. Many
                                                                         seats can accommodate
18                                                                       children up to 65 pounds or
19                                                                       more.

20           School-Aged Children      Booster                           All children whose weight
                                                                         or height exceeds the
21                                                                       forward-facing limit for
22                                                                       their car safety seat should
                                                                         use a belt-positioning
23                                                                       booster seat until the
24                                                                       vehicle seat belt fits
                                                                         properly, typically when
25                                                                       they have reached 4 feet 9
26                                                                       inches in height and are 8

27   14
       https://www.healthychildren.org/English/safety-prevention/on-the-go/Pages/Car-Safety-Seats-
     Information-for-Families.aspx (last visited March 19, 2020).
28
                                                      9
          Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 10 of 40



 1            Age Group                  Type of Seat                      General Guidelines
 2
                                                                           through 12 years of age.
 3
                                                                           All children younger than
 4                                                                         13 years should ride in the
                                                                           back seat.
 5

 6            Older Children             Seat Belts                        When children are old
                                                                           enough and large enough
 7                                                                         for the vehicle seat belt to
                                                                           fit them correctly, they
 8
                                                                           should always use lap and
 9                                                                         shoulder seat belts for the
                                                                           best protection. All
10
                                                                           children younger than 13
11                                                                         years should ride in the
                                                                           back seat.
12

13

14                   THE DEVELOPMENT OF THE EVENFLO BOOSTER SEAT

15
              28.   Evenflo introduced the Booster Seat in the early 2000s in an effort to compete in
16
      the developing booster seat category, which was prompted by certain states requiring school-age
17
      children to use such seats until they could fit in regular seat belts. 15 Evenflo’s internal records
18
      indicate that the Booster Seat was specifically developed for the purpose of “regaining control in
19
      the market” from Graco, which was marketing its booster seat as safe for children at least 3 years
20
      old with a minimum weight of 30 pounds and minimum height of 38 inches. Id. With this goal
21
      in mind, Defendant priced its Booster Seat at $10 less than Graco’s seat and marketed the
22
      Booster Seat as safe for babies as young as 1 year old with a minimum weight of 30 pounds and
23
      no minimum height. Id.
24
              29.   There is scientific consensus that booster seats do not adequately protect toddlers.
25
      To get the full safety benefit in a crash, the adult seat belt has to remain on the strong parts of a
26

27   15
       https://www.propublica.org/article/evenflo-maker-of-the-big-kid-booster-seat-put-profits-over-
     child-safety (last visited March 19, 2020).
28
                                                      10
      Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 11 of 40



 1   child’s body: across the middle of the shoulder and across the upper thighs. Even if toddlers are

 2   tall enough for the belt to reach the shoulders, children that young rarely sit upright for long and

 3   often wriggle out of position. Id. “In contrast, a tightly adjusted five-point harness secures

 4   shoulders and hips, and goes between the legs. Harnesses secure children’s bodies so that they

 5   are less likely to be ejected and disperse the crash forces over a wider area. There’s a reason

 6   NASCAR drivers wear harnesses.” Id.

 7         30.      Defendant markets, packages, and labels its Booster Seat as “side impact tested.”

 8   This claim appears on the product box, and on a permanent tag affixed to the Booster Seat itself.

 9

10

11

12

13

14

15

16

17

18
                 Evenflo’s Booster Seat Packaging Features “Side Impact Tested” Claim
19

20

21

22

23

24

25

26

27                      Label on Booster Seat Indicating “Side Impact Tested”
28
                                                     11
          Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 12 of 40



 1            31.   Clearly, Defendant included the claim of “side impact tested” on the packaging

 2    and stitched it onto product itself to appeal to safety-conscious parents and to indicate to

 3    reasonable consumers that the Booster Seat is of a certain quality or standard and has satisfied or

 4    surpassed rigorous safety standard. But in reality, the “side impact tested” representation is

 5    meaningless at best, and a dangerous deception at worst.

 6            32.   The fact is, there is currently no government standard for testing car seat

 7    performance in side-impact collision scenarios. Currently, the only government-issued standard

 8    crash test involves simulated head-on collisions. 16 Defendant took advantage of this regulatory

 9    gap and seized the opportunity to concoct its own side impact testing, the specifics of which

10    have never been voluntarily disclosed to consumers. Id. Had the specifics of Defendant’s “side

11    impact testing” been disclosed to consumers, including Plaintiff, they would not have purchased

12    the Booster Seats.

13            33.   Side impact collisions were responsible for more than a quarter of deaths of

14    children under 15 killed in vehicle collisions in 2018. 17 While less common than head-on

15    crashes, side impacts are more likely to result in serious injuries because there is only a door

16    separating the passenger from the intruding vehicle. Id.

17            34.   On its website, Defendant communicates through its marketing to consumers that

18    its side-impact testing is rigorous and simulates realistic side-impact crashes. Id.

19

20

21

22

23

24
     16
        Significantly, the lobbying efforts of the car seat manufacturing industry itself caused the
25   further delay of establishing a side-impact safety standard for car seats. See
26   https://www.propublica.org/article/the-car-seat-industry-helped-delay-a-child-safety-regulation-
     again (last visited March 19, 2020).
27
     17
       https://www.propublica.org/article/evenflo-maker-of-the-big-kid-booster-seat-put-profits-over-
28   child-safety (last visited March 19, 2020).
                                                   12
      Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 13 of 40



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15
        Evenflo’s Website Misleads Consumers to Believe Its Booster Seat Meets or Exceeds
16          Federal Safety Standards for Side Impact Testing as well as Evenflo’s Own
                                     Side Impact Standards
17

18          35.     The truth is that Evenflo’s side impact tests were anything but stringent, according
19   to internal company documents. Defendant’s tests showed that when child-sized crash dummies
20   seated in the Booster Seat were subjected to the forces of a T-bone collision, they were thrown
21   far out of their shoulder belts. Evenflo’s top booster seat engineer would later admit in a
22   deposition that if real children moved that way, they could suffer catastrophic head, neck and
23   spinal injuries or die. Id.
24          36.     Videos from the company’s side-impact tests show child-sized dummies careening
25   far outside the boundaries of the booster seat, where a child’s head, neck and spine would be
26   vulnerable. While the purpose of a seat belt is to distribute the crash forces over the strong
27   bones of the body — the shoulders and hips — the Evenflo test instead showed the belt slipped
28
                                                    13
      Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 14 of 40



 1   off the shoulder and wound up taut around the soft abdomen and ribs. In real life, that could

 2   cause internal organ damage. Id.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15   Video of Evenflo Side Impact Tests Show Child-Sized Dummies Thrown Violently Out of
               Shoulder Belts and Their Heads and Torsos Flying Outside the Seat
16

17         37.     Defendant’s side-impact collision test videos were shown to Dr. Benjamin D.

18   Hoffman, a pediatrician and lead author of the AAP’s car seat recommendations. Id. Dr.

19   Hoffman opined that such violent movement at high speed of the dummy in the booster could

20   lead to abdominal, brain and spinal injuries in a real child, including paralysis or death. Id.

21   “This looks horrific, and I can’t imagine it being in any way shape or form better under real life

22   circumstances,” Hoffman said. Id.

23         38.     Notwithstanding these horrific, simulated test results, because there is no

24   regulatory standard for side-impact collision testing, Defendant has consistently given its own

25   Booster Seat a passing grade by setting its internal test bar so low that, the only way to fail the

26   test was if the child-sized crash test dummy ended up on the floor or the Booster Seat itself broke

27   into pieces. Id.

28
                                                    14
      Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 15 of 40



 1         39.     An Evenflo senior technician, Jeremy Belzyt, testified during a deposition that,

 2   after each side impact crash test, a technician would complete a form by checking “yes” or “no”

 3   as to whether the test showed “dummy retention.” Id. When asked to explain the meaning of

 4   “dummy retention,” Mr. Belzyt answered, “It's just did it stay in the seat or did it fall out of the

 5   seat and end up on the floor.” Id.

 6         40.     During the aforementioned deposition, Mr. Belzyt was shown each of the

 7   following photos from Evenflo’s self-conducted side impact tests. In response to each photo,

 8   Mr. Belzyt confirmed that each of these would have resulted in a technician checking “yes” on

 9   the form for “dummy retention.” Id. As a result, an Evenflo engineer decided that each of these

10   Booster Seats passed the test. Id.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     15
          Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 16 of 40



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14                  These Booster Seats Passed Evenflo’s Internal Side Impact Testing
15
              41.     According to Belzyt, during his 13 years at Evenflo, he never performed a side
16
      impact test on a Booster Sear that was deemed to be a failure. Id.
17
              42.     Defendant further misleads consumers by claiming on its Booster Seat website,
18
      “Side Impact Tested: Meets or exceeds all applicable federal safety standards and Evenflo’s
19
      side impact standards.” 18 Again, there is no federal safety standard for side impact, thus, it is
20
      deceptive for Defendant to indicate that its product has surpassed a nonexistent standard.
21
              43.     Notwithstanding the fact that there is no federal safety standard for side impact,
22
      Defendant deceptively misrepresented on a website called “The Safety Net” that its “rigorous
23
      test simulates the government side-impact tests conducted for automobiles.”
24

25

26

27

28   18
          https://www.evenflo.com/car-seats/big-kid/31911431.html (last visited March 10, 2020).
                                                      16
      Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 17 of 40



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26         44.    Equally misleading is Defendant’s representation on its website and packaging that
27   its Booster Seat is designed and tested at “2X the Federal Crash Test Standard.” Id. By not
28
                                                  17
      Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 18 of 40



 1   identifying a particular standard, Defendant misleads reasonable consumers to believe that this is

 2   a reference to a federal side-impact standard. As discussed above, there is no such standard.

 3                     Evenflo Modifies, But Does Not Improve the Booster Seat
 4
           45.     Beginning in 2007, Defendant began representing that the minimum age on the
 5
     Booster Seat was 3 and, for the first time, listed a minimum height of 38 inches. Id. Evenflo
 6
     warned that, failure to follow these instructions “can result in your child striking the vehicle’s
 7
     interior during a sudden stop or crash, potentially resulting in serious injury or death.” Id.
 8
           46.     At no time did Defendant attempt to contact or otherwise communicate to
 9
     consumers who previously purchased the Booster Seat based on the earlier representations as to
10
     the demographic for which the Booster Seat was appropriate.
11
           47.     In February 2012, an Evenflo safety engineer, Eric Dahle, recommended to high-
12
     ranking Evenflo executives that the company stop selling the Booster Seat for children who
13
     weigh less than 40 pounds and increase the age rating to 4 years old. Id. Mr. Dahle presented
14
     the Evenflo executives with government research regarding the effectiveness of booster seats and
15
     advised that children lighter than 40 pounds would be safer in car seats that use harnesses, which
16
     would align with Canadian regulations and recommendations from the AAP. Id. According to
17
     Evenflo’s internal records, marketing executive McKay Featherstone “vetoed” Mr. Dahle’s
18
     recommendation on more than one occasion. Id. Evenflo refused to heed Mr. Dahle’s advice
19
     because doing so would have placed Evenflo at a disadvantage alongside its main competitors,
20
     Graco and Dorel. Put simply, Defendant put profits ahead of child safety.
21

22

23

24

25

26

27

28
                                                     18
      Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 19 of 40



 1   A marketing executive vetoed an engineer’s recommendation to stop marketing the Booster
       Seat as safe for children weighing less than 40 pounds or younger than four years old
 2

 3         48.     Defendant’s representations about the safety of its Booster Seat were further
 4   contradicted by one of its own project engineers, Joshua Donay, during a 2016 deposition in a
 5   case in Duval County Circuit Court in Florida, wherein Mr. Donay testified that he would “not
 6   put a 1-year-old in any belt-positioning booster, Big Kid, Graco, you name it. I would keep
 7   them in an infant seat.” Id.
 8         49.     Similarly, during a separate deposition in a separate lawsuit, the aforementioned
 9   safety engineer, Eric Dahle, testified that not only should a 1 year old never use the Booster Seat,
10   but a 2 year-old should not either. Id.
11         50.     By 2008, Graco products were still outselling Defendant’s Booster Seat.            Id.
12   Defendant believed that this was due to a perception issue – specifically, that Graco seats
13   appeared to be safer in terms of providing more side support. Id.
14         51.     In an effort to make the Booster Seat look safer, Defendant added side wings that
15   extend from the backrest. Id. Defendant’s internal documents listed one consumer benefit of the
16   newly added side wings as “increased perceived side protection.” Id.
17         52.     Videos of Defendant’s internal side impact testing show that, even with the
18   addition of side wings, a child’s head, neck, and spine remain vulnerable to serious injuries. Id.
19

20

21

22

23

24

25

26

27

28
                                                     19
          Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 20 of 40



 1          Video of Evenflo Side Impact Tests Show Child-Sized Dummies Thrown Violently
                                    Regardless of Added Side Wings
 2

 3            53.   Indeed, children placed in Defendant’s Booster Seat have been severely and
 4    permanently injured, including internal decapitation and paralysis. 19
 5            54.   Consistent with Defendant’s focus on providing the perception of safety, as
 6    opposed to providing actual safety, during a 2016 deposition in a negligence case involving the
 7    Booster Seat, an Evenflo engineer, David Sander, testified that “We side-impact test our seats,
 8    but I don’t think we say that we offer any type of side-impact protection.” Id.
 9            55.   On February 12, 2020, it was announced that the U.S. House of Representatives’
10    Subcommittee on Economic and Consumer Policy is launching an investigation of Defendant’s
11    Booster Seat. 20
12                                         PLAINTIFF’S FACTS

13
              56.   On or around October 29, 2019, Plaintiff purchased two Evenflo Big Kid Booster
14
      Seats to use for her four and five year-old children.
15
              57.   Plaintiff paid approximately $29.88 for each Booster Seat.
16
              58.   As a reasonable consumer, Plaintiff perceived Defendant’s representations
17
      regarding side-impact collision testing as an indication that the Booster Seat had succeeded
18
      under rigorous safety testing standards beyond those required by the government when, in fact, it
19
      did not.
20
              59.   Plaintiff’s decision to purchase the Booster Seat was directly impacted by
21
      Defendant’s representations regarding its supposedly rigorous side-impact collision testing.
22
              60.   Had Plaintiff known of the significant safety risks posed by Defendant’s Booster
23
      Seat, and the low threshold for Defendant giving its own Booster Seat a passing grade regarding
24
      side-impact testing, she would not have purchased the Booster Seat for use by her children.
25
     19
26     https://www.propublica.org/article/evenflo-maker-of-the-big-kid-booster-seat-put-profits-over-
     child-safety (last visited March 19, 2020).
27
     20
       https://www.propublica.org/article/house-subcommittee-opens-investigation-of-evenflo-maker-
28   of-big-kid-booster-seats (last viewed March 10, 2020).
                                                    20
      Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 21 of 40



 1                 TOLLING AND ESTOPPEL OF STATUTE OF LIMITATIONS
 2
            61.    Defendant has had actual knowledge for several years that the marketing,
 3
     packaging, and labeling of its Booster Seat was deceptive and misleading because Defendant’s
 4
     internal and undisclosed side-impact tests confirm that the Booster Seat poses serious safety
 5
     risks to children, there are no government-issued side-impact safety standards that the Booster
 6
     Seat could meet or exceed, and Defendant’s own side-impact standards and testing are made up
 7
     and not based on science or safety.
 8

 9          Discovery Rule Tolling

10          62.    During the period of any applicable statutes of limitation, Plaintiff and Class
11   Members could not have discovered, through the exercise of reasonable diligence, that
12   Defendant’s Booster Seat is unsafe in the event of a side-impact collision.
13          63.    Plaintiff and Class Members did not discover, and did not have knowledge of,
14   facts that would cause a reasonable person to suspect that Defendant’s Booster Seat is unsafe in
15   side-impact collision scenarios, or that Defendant’s marketing, packaging, and labeling of the
16   Booster Seat as “side impact tested” was false, deceptive, and/or misleading.
17          64.    Until recently, only Defendant had knowledge of the fact that its Booster Seat
18   poses a serious safety risk to children. Plaintiff, Class Members, and the public at-large had no
19   way of obtaining knowledge of this important fact until ProPublica published a robust article
20   exposing these facts on February 6, 2020.             While some of the information reported by
21   ProPublica may have been disclosed in connection with earlier, individual litigation, it was
22   sealed by the court or only available via a fee-based access system, such as CM/ECF, which the
23   average person typically does not know how to access or navigate.
24          65.    Plaintiff and Class Members could not have reasonably discovered the true extent
25   of Defendant’s illegal conduct in connection with the safety risks posed by its Booster Seat until

26   ProPublica published the aforementioned article on February 6, 2020.

27

28
                                                      21
       Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 22 of 40



 1          66.      For the foregoing reasons, all applicable statutes of limitation have been tolled by

 2   operation of the discovery rule.

 3          Fraudulent Concealment Tolling
 4
            67.      All applicable statutes of limitation have also been tolled by way of Defendant’s
 5
     fraudulent concealment of its internal side-impact collision testing through the relevant time
 6
     period.
 7
            68.      Rather than disclose to Plaintiff and Class Members that Defendant’s own side-
 8
     impact collision testing confirmed that children using its Booster Seat are at risk of serious injury
 9
     or death, Defendant continued to manufacture, market, and sell the Seat without disclosing this
10
     information.
11
            Estoppel
12

13          69.      At all times relevant to this action, Defendant had a duty to disclose to Plaintiff,

14   Class Members, and the public at-large, the serious risks posed to children by using the Booster

15   Seat

16          70.      Defendant knowingly, affirmatively, and actively concealed or recklessly

17   disregarded the serious risks of posed to children by using the Booster Seat, and persisted with

18   the deceptive marketing of the Booster Seat as “side impact tested.”

19          71.      For the foregoing reasons, Defendant is estopped from relying on any statutes of

20   limitations in defense of the allegations raised in this Complaint.

21
                                    CLASS ACTION ALLEGATIONS
22
            72.      Plaintiff brings this action individually and as a class action pursuant to Fed. R.
23
     Civ. P. 23(a), 23(b)(2), and 23(b)(3) on behalf of the following Classes:
24
                  Nationwide Class
25
                  All persons residing in the United States who purchased an Evenflo Big Kid
26                booster seat between March 19, 2007 and the present.

27

28
                                                      22
      Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 23 of 40



 1               California Class
                 All persons residing in the state of California who purchased an Evenflo Big
 2               Kid booster seat between March 19, 2007 and the present.
 3
           73.      Excluded from the Classes are Defendant, any entity in which Defendant has a
 4
     controlling interest, any of Defendant’s legal representatives, officers, directors, assignees, and
 5
     successors, as well as the Judge handling the case, and his or her family members and staff.
 6
           74.      Plaintiff reserves the right to modify the Class definitions, if necessary, to include
 7
     additional Big Kid car seat models, additional time periods, and/or other car seats manufactured
 8
     by Defendant, but bearing different brand names, that were deceptively marketed and
 9
     misrepresented to consumers.
10
           75.      Numerosity: The Members of the Classes are so numerous that joinder of all
11
     Members is impracticable. While the exact number of Class Members is presently unknown, it
12
     consists of thousands of people geographically disbursed throughout the United States. The
13
     number of Class Members can be determined by sales information and other records. Moreover,
14
     joinder of all potential Class Members is not practicable given their numbers and geographic
15
     diversity. The Class is readily identifiable from information and records in the possession of
16
     Defendant and its third-party distributors and retailers.
17
           76.      Commonality: Common questions of law and fact exist as to all Class Members.
18
     These questions predominate over questions that may affect only individual Class Members
19
     because Defendant has uniformly acted on grounds generally applicable to the Classes. These
20
     common legal or factual questions include, inter alia:
21

22                  a. Whether the Booster Seat is unsafe in side-impact collisions;

23                  b. Whether Defendant knew or reasonably should have known that the Booster

24                      Seat was unsafe in side-impact collisions;

25                  c. Whether Defendant knew or reasonably should have known that the Booster

26                      Seat was unsafe in side-impact collisions before marketing, distributing, and

27                      selling the Booster Seat to Plaintiff and the Class Members;

28
                                                     23
     Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 24 of 40



 1            d. Whether Defendant knew or reasonably should have known that the Booster

 2               Seat was unsafe in side-impact collisions after marketing, distributing, and

 3               selling the Booster Seat to Plaintiff and the Class Members;

 4            e. Whether Defendant concealed from and/or failed to disclose to Plaintiff and

 5               Class Members that the Booster Seat is unsafe in side-impact collisions;

 6            f. Whether Defendant made affirmative misrepresentations regarding the side-

 7               impact testing of the Booster Seat;

 8            g. Whether Defendant made affirmative misrepresentations regarding the safety

 9               and appropriateness of the Booster Seat for children weighing less than 40

10               pounds;

11            h. Whether Defendant acted to conceal from Plaintiff and Class Members the

12               standards for its internal side-impact collision testing of the Booster Seat;

13            i. Whether Defendant acted to conceal from Plaintiff and Class Members the

14               results of its internal side-impact collision testing of the Booster Seat;

15            j. Whether Defendant’s conduct was knowing and willful;

16            k. Whether Defendant violated the California Unfair Competition Law Cal. Bus.

17               & Prof. Code §§ 17200, et seq.;

18            l. Whether Defendant breached the express warranties relating to the Booster

19               Seat;

20            m. Whether Defendant was unjustly enriched by receiving money in exchange for

21               the Booster Seat;

22            n. Whether Defendant should be ordered to disgorge all or part of the ill-gotten

23               profits it received from the sale of the Booster Seat;

24            o. Whether Plaintiff and Class Members are entitled to damages, including

25               compensatory, exemplary, statutory damages, treble damages, and/or punitive

26               damages, and the amount of such damages;

27            p. Whether Defendant should be enjoined from marketing, distributing, and

28               selling the Booster Seat; and
                                                 24
      Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 25 of 40



 1                 q. Whether Defendant engaged in unfair, unconscionable, or deceptive trade

 2                     practices in connection with the marketing, packaging, labeling and/or

 3                     representations of the Booster Seat.

 4         77.     Typicality:   Plaintiff’s claims are typical of the other Class Members, as all

 5   Members of the Class were and are similarly affected by the same deceptive marketing,

 6   packaging, labeling, and misrepresentations in connection with Defendant’s Booster Seat and

 7   Defendant’s actionable conduct. In addition, Defendant’s conduct that gave rise to the claims of

 8   Plaintiff and Class Members is the same for all Members of the Class.

 9         78.     Adequacy of Representation:       Plaintiff will fairly and adequately protect the

10   interests of the Class because she has no interests antagonistic to, or in conflict with, the Class

11   that Plaintiff seeks to represent. Furthermore, Plaintiff has retained counsel experienced and

12   competent in the prosecution of complex class action litigation.

13         79.     Injunctive/Declaratory Relief:    The elements of Rule 23(b)(2) are met here.

14   Defendant will continue to commit the unlawful practices alleged herein, and Class Members

15   will remain at an unreasonable and serious safety risk as a result of the Booster Seat, which

16   Defendant deceptively markets, packages, labels, and misrepresents with respect to its side-

17   impact collision testing. Defendant has acted and refused to act on grounds that apply generally

18   to the Class, such that final injunctive relief and corresponding declaratory relief is appropriate

19   with respect to the Class as a whole.

20         80.     Predominance:     The elements of Rule 23(b)(3) are met here.         The common

21   questions of law and fact enumerated above predominate over the questions affecting only

22   individual Class Members, and a class action is the superior method for the fair and efficient

23   adjudication of this controversy. The likelihood that individual Class Members will prosecute

24   separate actions is remote due to the time and expense necessary to conduct such litigation.

25   Serial adjudication in numerous venues is not efficient, timely, or proper. Judicial resources will

26   be unnecessarily depleted by resolution of individual claims. Joinder on an individual basis of

27   hundreds or thousands of claimants in one suit would be impracticable or impossible.

28
                                                    25
      Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 26 of 40



 1   Individualized rulings and judgments could result in inconsistent relief for similarly-situated

 2   Plaintiffs.

 3          81.    Plaintiff knows of no difficulty to be encountered in the maintenance of this action

 4   that would preclude its maintenance as a class action.

 5          82.    Defendant has acted or refused to act on grounds generally applicable to the Class,

 6   thereby making appropriate final injunctive relief or corresponding declaratory relief with

 7   respect to the Class as a whole.

 8

 9                                        CAUSES OF ACTION

10                                             COUNT I
                                     Breach of Express Warranty
11                 (Plaintiff Individually and on Behalf of the California Subclass)
12
            83.    Plaintiff hereby realleges and incorporates by reference all allegations raised in the
13
     preceding paragraphs as if fully set forth herein.
14
            84.    Plaintiff brings this cause of action individually and on behalf of the California
15
     Subclass against Defendant.
16
            85.    Plaintiff and California Subclass Members are and were at all relevant times
17
     consumers, and bought the Booster Seat at issue for personal, family, and/or household purposes.
18
            86.    Plaintiff and California Subclass Members bought Defendant’s Booster Seat either
19
     directly from Defendant or through retailers, such as Target, Walmart, Kohl’s, Buy Buy Baby,
20
     and Amazon, among others.
21
            87.    Defendant is and was at all relevant times a seller of the Booster Seat at issue.
22
            88.    Defendant, as the designer, manufacturer, marketer, distributor, and/or seller,
23
     expressly warranted through the terms of its express limited warranty that the Booster Seat was
24
     free of defects in material or workmanship.
25
            89.    Defendant, as the designer, manufacturer, marketer, distributor, and/or seller,
26
     expressly warranted through the marketing, packaging, and labeling of the Booster Seat that the
27

28
                                                     26
      Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 27 of 40



 1   product was “side impact tested” and that its side impact testing “meets or exceeds all applicable

 2   federal safety standards and Evenflo’s side impact standards.”

 3         90.     Defendant, as the designer, manufacturer, marketer, distributor, and/or seller,

 4   expressly warranted through the marketing, packaging, and labeling of the Booster Seat that the

 5   product was appropriate for children weighing 30 to 110 pounds, as well as for children

 6   weighing 40 to 110 pounds.

 7         91.     Each model of the Booster Seat has an identical or substantially identical warranty.

 8         92.     Plaintiff and California Subclass Members have privity of contract with Defendant

 9   through their purchase of the Booster Seat, and through the express warranties that Defendant

10   issued to its customers.     Defendant’s warranties accompanied the Booster Seat and were

11   intended to benefit end-users of the Booster Seat. To the extent that Plaintiff and/or California

12   Subclass Members purchased the Booster Seat from third-party retailers, privity is not required

13   because Plaintiff and California Subclass Members are intended third-party beneficiaries of the

14   contracts between Defendant and third-party retailers, and because the express warranty is

15   intended to benefit purchasers or owners subsequent to the third-party retailers. In other words,

16   the contracts are intended to benefit the ultimate consumer or user of the Booster Seat.

17         93.     Defendant made the foregoing express representations and warranties to all

18   consumers, which became the basis of the bargain between Plaintiff, California Subclass

19   Members, and Defendant, and the foregoing express representations and warranties induced

20   Plaintiff and the California Subclass to purchase the Booster Seat. Plaintiff and California

21   Subclass Members relied on the foregoing express representations and warranties prior to

22   purchasing the Booster Seat.

23         94.     Plaintiff and the California Subclass Members have complied with all conditions

24   precedent under the express warranty prior to pursuing this claim.

25         95.     In fact, Defendant’s Booster Seat is not safe in the event of a side-impact collision

26   because each of the express warranties is a false and misleading misrepresentation.

27         96.     Defendant breached these warranties and/or contract obligations by placing the

28   Booster Seats into the stream of commerce and selling them to consumers, when the Seats are
                                                    27
      Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 28 of 40



 1   unsafe and pose a significant safety risk to children. The lack of safety inherent in the Booster

 2   Seat renders it unfit for its intended use and purpose and substantially and/or completely impairs

 3   the use and value of the Booster Seat.

 4         97.     Defendant breached its express warranties by selling the Booster Seats, which are

 5   in actuality not free of defects, are unsafe for use, and cannot be used for their ordinary purpose

 6   of protecting children in the event of a side-impact collision. Defendant breached its express

 7   written warranties to Plaintiff and California Subclass Members in that the Booster Seats were

 8   not safe for their intended purpose at the time that they left Defendant’s possession or control

 9   and were sold to Plaintiff and California Subclass Members, creating a serious safety risk to

10   Plaintiff, California Subclass Members, and their children.

11         98.     Defendant further breached its express warranty to adequately repair or replace the

12   Booster Seat despite its knowledge of the defect, and/or despite its knowledge of alternative

13   designs, materials, and/or options for manufacturing safe Booster Seats.

14         99.     To the extent that Defendant offers or offered to replace the Booster Seats, the

15   warranty of replacement fails in its essential purpose given it is insufficient to make Plaintiff and

16   California Subclass Members whole because the warranty covering the Booster Seats gives

17   Defendant the option to repair or replace the Booster Seats, where neither is sufficient.

18         100.    Accordingly, recovery by Plaintiff and California Subclass Members is not limited

19   to the limited warranty of replacement, and they seek all remedies allowed by law.

20         101.    Despite having actual and constructive notice and knowledge of the safety risks

21   posed by the Booster Seat, Defendant failed to provide any relief to Plaintiff and California

22   Subclass Members, failed to provide a safe replacement Booster Seat to Plaintiff and California

23   Subclass Members, and otherwise failed to offer any appropriate compensation.

24         102.    The express written warranties covering the Booster Seats were a material part of

25   the bargain between Defendant and consumers. At the time it made these express warranties,

26   Defendant knew of the purpose for which the Booster Seat was to be used.

27         103.    Defendant was provided actual and/or constructive notice of the aforementioned

28   breaches of the above-described warranties through the results of its own internal side impact
                                                     28
      Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 29 of 40



 1   testing, as well as through previous lawsuits against Defendant involving serious and permanent

 2   injuries sustained by children while using the Booster Seats.

 3          104.      The Booster Seats that Plaintiff and California Subclass Members purchased were

 4   uniformly deficient with respect to their ability to protect children in the event of a side-impact

 5   collision, which caused each of them damages including loss of the benefit of their bargain.

 6          105.      Plaintiff and California Subclass Members were injured as a direct and proximate

 7   result of Defendant’s breach of its express warranties because they did not receive the benefit of

 8   the bargain, lost the product’s intended benefits, and suffered damages at the point-of-sale, as

 9   they would not have purchased the Booster Seats if they had known the truth about the

10   unreasonable safety risk to children posed by the Booster Seats.

11                                               COUNT II
                            Violation of The California Unfair Competition Law
12
                                   Cal. Bus. & Prof. Code §§ 17200, et seq.
13                                Unfair Business Acts and Practices Prong
                      (Plaintiff Individually and on Behalf of the California Subclass)
14
            106.      Plaintiff hereby realleges and incorporates by reference all allegations raised in the
15
     preceding paragraphs as if fully set forth herein.
16
            107.      Plaintiff brings this cause of action individually and on behalf of the California
17
     Subclass against Defendant.
18
            108.      Plaintiff and California Subclass Members were at all relevant times consumers.
19
            109.      Plaintiff and California Subclass Members purchased Defendant’s Booster Seat
20
     primarily for personal, family or household purposes.
21
            110.      Defendant was at all relevant times engaged in trade or commerce by way of its
22
     manufacturing, distributing, selling, marketing, advertising, labeling and packaging the Booster
23
     Seat at issue.
24
            111.      Defendant’s foregoing acts and practices, including its deceptive and fraudulent
25
     misrepresentations and omissions in the conduct of trade or commerce, were directed at
26
     consumers, including Plaintiff and California Subclass Members.
27

28
                                                       29
      Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 30 of 40



 1           112.   Defendant’s foregoing deceptive and fraudulent acts and practices, including its

 2   omissions, were material, in part, because they concerned an essential part of the Booster Seats’

 3   intended use and provision of safety to children. Defendant omitted material facts regarding the

 4   safety (or lack thereof) of the Booster Seat by failing to disclose the results of its internal side

 5   impact testing, or that the Seat will not adequately protect children in the event of a side-impact

 6   collision. Rather than disclose this information, Defendant marketed and labeled the Booster

 7   Seat as “side impact tested” and misrepresented that the Seat “meets or exceeds all applicable

 8   federal safety standards and Evenflo’s side impact standards.”

 9           113.   The Booster Seat poses an unreasonable risk to the safety of children in the event

10   of a side-impact collision, despite Defendant’s representation that the Seat is “side impact

11   tested.”

12           114.   Defendant did not disclose this information to consumers, including Plaintiff and

13   California Subclass Members.

14           115.   Defendant’s actions alleged herein violate the laws and public policies of

15   California and the federal government, as set out in the preceding paragraphs of this complaint.

16

17           116.   Defendant’s foregoing deceptive acts and practices, including its omissions while
18   engaged in business, were and are deceptive acts or practices in violation of §§ 17200, et seq., in
19   that:
20                  a. Defendant manufactured, labeled, packaged, marketed, advertised, distributed,
21                     and/or sold the Booster Seats as “side impact tested,” when, through its own
22                     internal side impact testing it knew, or should have known, that the Booster
23                     Seats posed an unreasonable risk to the safety of children in the event of a side-
24                     impact collision;
25                  b. Defendant knew that the unreasonable risk to the safety of children and the
26                     results of its own internal side impact testing were unknown to and would not
27                     be easily discovered by Plaintiff and California Subclass Members, and would
28
                                                     30
      Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 31 of 40



 1                     defeat their ordinary, foreseeable and reasonable expectations concerning the

 2                     performance of the Booster Seats; and

 3                 c. Plaintiff and California Subclass Members were deceived by Defendant’s

 4                     failure to disclose and could not discover the unreasonable risk to the safety of

 5                     children posed by the Booster Seat in the event of a side-impact collision.

 6         117.    Plaintiff and California Subclass Members suffered damages when they purchased

 7   the Booster Seats. Defendant’s unconscionable, deceptive and/or unfair practices caused actual

 8   damages to Plaintiff and the California Subclass Members who were unaware that the Booster

 9   Seat posed an unreasonable safety risk to children in the event of a side-impact collision,

10   notwithstanding Defendant’s representations at the time of purchase.

11         118.    Defendant’s foregoing deceptive acts and practices, including its omissions, were

12   likely to deceive, and did deceive, consumers acting reasonably under the circumstances.

13         119.    Consumers, including Plaintiff and California Subclass Members, would not have

14   purchased the Booster Seats had they known about the unreasonable safety risk they pose to

15   children, or the results of Defendant’s internal side impact testing.

16         120.    As a direct and proximate result of Defendant’s deceptive acts and practices,

17   including its omissions, Plaintiff and California Subclass Members have been damaged as

18   alleged herein, and are entitled to recover actual damages, punitive damages, and/or restitution to

19   the extent permitted by law, including class action rules, in an amount to be proven at trial.

20         121.    In addition, Plaintiff and California Subclass Members seek equitable and

21   injunctive relief against Defendant on terms that the Court considers reasonable, and reasonable

22   attorneys’ fees and costs.

23                                             COUNT III
                          Violation of The California Unfair Competition Law
24                               Cal. Bus. & Prof. Code §§ 17200, et seq.
                             Fraudulent Business Acts and Practices Prong
25                  (Plaintiff Individually and on Behalf of the California Subclass)
26
           122.    Plaintiff hereby realleges and incorporates by reference all allegations raised in the
27
     preceding paragraphs as if fully set forth herein.
28
                                                     31
      Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 32 of 40



 1          123.      Plaintiff brings this cause of action individually and on behalf of the California

 2   Subclass against Defendant.

 3          124.      Plaintiff and California Subclass Members were at all relevant times consumers.

 4          125.      Plaintiff and California Subclass Members purchased Defendant’s Booster Seat

 5   primarily for personal, family or household purposes.

 6          126.      Defendant was at all relevant times engaged in trade or commerce by way of its

 7   manufacturing, distributing, selling, marketing, advertising, labeling and packaging the Booster

 8   Seat at issue.

 9          127.      Defendant’s foregoing acts and practices, including its deceptive and fraudulent

10   misrepresentations and omissions in the conduct of trade or commerce, were directed at

11   consumers, including Plaintiff and California Subclass Members.

12          128.      Defendant’s foregoing deceptive and fraudulent acts and practices, including its

13   omissions, were material, in part, because they concerned an essential part of the Booster Seats’

14   intended use and provision of safety to children. Defendant omitted material facts regarding the

15   safety (or lack thereof) of the Booster Seat by failing to disclose the results of its internal side

16   impact testing, or that the Seat will not adequately protect children in the event of a side-impact

17   collision. Rather than disclose this information, Defendant marketed and labeled the Booster

18   Seat as “side impact tested” and misrepresented that the Seat “meets or exceeds all applicable

19   federal safety standards and Evenflo’s side impact standards.”

20          129.      The Booster Seat poses an unreasonable risk to the safety of children in the event

21   of a side-impact collision, despite Defendant’s representation that the Seat is “side impact

22   tested.”

23          130.      Defendant did not disclose this information to consumers, including Plaintiff and

24   California Subclass Members.

25          131.      Defendant’s actions alleged herein violate the laws and public policies of

26   California and the federal government, as set out in the preceding paragraphs of this complaint.

27

28
                                                      32
      Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 33 of 40



 1           132.   Defendant’s foregoing deceptive acts and practices, including its omissions while

 2   engaged in business, were and are deceptive acts or practices in violation of §§ 17200, et seq., in

 3   that:

 4                  a. Defendant manufactured, labeled, packaged, marketed, advertised, distributed,

 5                     and/or sold the Booster Seats as “side impact tested,” when, through its own

 6                     internal side impact testing it knew, or should have known, that the Booster

 7                     Seats posed an unreasonable risk to the safety of children in the event of a side-

 8                     impact collision;

 9                  b. Defendant knew that the unreasonable risk to the safety of children and the

10                     results of its own internal side impact testing were unknown to and would not

11                     be easily discovered by Plaintiff and California Subclass Members, and would

12                     defeat their ordinary, foreseeable and reasonable expectations concerning the

13                     performance of the Booster Seats; and

14                  c. Plaintiff and California Subclass Members were deceived by Defendant’s

15                     failure to disclose and could not discover the unreasonable risk to the safety of

16                     children posed by the Booster Seat in the event of a side-impact collision.

17           133.   Plaintiff and California Subclass Members suffered damages when they purchased

18   the Booster Seats. Defendant’s unconscionable, deceptive and/or unfair practices caused actual

19   damages to Plaintiff and the California Subclass Members who were unaware that the Booster

20   Seat posed an unreasonable safety risk to children in the event of a side-impact collision,

21   notwithstanding Defendant’s representations at the time of purchase.

22           134.   Defendant’s foregoing deceptive acts and practices, including its omissions, were

23   likely to deceive, and did deceive, consumers acting reasonably under the circumstances.

24           135.   Consumers, including Plaintiff and California Subclass Members, would not have

25   purchased the Booster Seats had they known about the unreasonable safety risk they pose to

26   children, or the results of Defendant’s internal side impact testing.

27           136.   As a direct and proximate result of Defendant’s deceptive acts and practices,

28   including its omissions, Plaintiff and California Subclass Members have been damaged as
                                                     33
      Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 34 of 40



 1   alleged herein, and are entitled to recover actual damages, punitive damages, and/or restitution to

 2   the extent permitted by law, including class action rules, in an amount to be proven at trial.

 3          137.      In addition, Plaintiff and California Subclass Members seek equitable and

 4   injunctive relief against Defendant on terms that the Court considers reasonable, and reasonable

 5   attorneys’ fees and costs.
                                                  COUNT IV
 6                           Violation Of The California Unfair Competition Law
 7                                   Cal. Bus. & Prof. Code §§ 17200, et seq.
                                               Unlawful Prong
 8                    (Plaintiff Individually and on Behalf of the California Subclass)

 9          138.      Plaintiff hereby realleges and incorporates by reference all allegations raised in the
10   preceding paragraphs as if fully set forth herein.
11          139.      Plaintiff brings this cause of action individually and on behalf of the California
12   Subclass against Defendant.
13          140.      Plaintiff and California Subclass Members were at all relevant times consumers.
14          141.      Plaintiff and California Subclass Members purchased Defendant’s Booster Seat
15   primarily for personal, family or household purposes.
16          142.      Defendant was at all relevant times engaged in trade or commerce by way of its
17   manufacturing, distributing, selling, marketing, advertising, labeling and packaging the Booster
18   Seat at issue.
19          143.      Defendant’s foregoing acts and practices, including its deceptive and fraudulent
20   misrepresentations and omissions in the conduct of trade or commerce, were directed at
21   consumers, including Plaintiff and California Subclass Members.
22          144.      Defendant’s foregoing deceptive and fraudulent acts and practices, including its
23   omissions, were material, in part, because they concerned an essential part of the Booster Seats’
24   intended use and provision of safety to children. Defendant omitted material facts regarding the
25   safety (or lack thereof) of the Booster Seat by failing to disclose the results of its internal side
26   impact testing, or that the Seat will not adequately protect children in the event of a side-impact
27   collision. Rather than disclose this information, Defendant marketed and labeled the Booster
28
                                                       34
      Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 35 of 40



 1   Seat as “side impact tested” and misrepresented that the Seat “meets or exceeds all applicable

 2   federal safety standards and Evenflo’s side impact standards.”

 3           145.   The Booster Seat poses an unreasonable risk to the safety of children in the event

 4   of a side-impact collision, despite Defendant’s representation that the Seat is “side impact

 5   tested.”

 6           146.   Defendant did not disclose this information to consumers, including Plaintiff and

 7   California Subclass Members.

 8           147.   Defendant’s actions alleged herein violate the laws and public policies of

 9   California and the federal government, as set out in the preceding paragraphs of this complaint.

10           148.   Defendant’s foregoing deceptive acts and practices, including its omissions while

11   engaged in business, were and are deceptive acts or practices in violation of §§ 17200, et seq., in

12   that:

13                  a. Defendant manufactured, labeled, packaged, marketed, advertised, distributed,

14                     and/or sold the Booster Seats as “side impact tested,” when, through its own

15                     internal side impact testing it knew, or should have known, that the Booster

16                     Seats posed an unreasonable risk to the safety of children in the event of a side-

17                     impact collision;

18                  b. Defendant knew that the unreasonable risk to the safety of children and the

19                     results of its own internal side impact testing were unknown to and would not

20                     be easily discovered by Plaintiff and California Subclass Members, and would

21                     defeat their ordinary, foreseeable and reasonable expectations concerning the

22                     performance of the Booster Seats; and

23                  c. Plaintiff and California Subclass Members were deceived by Defendant’s

24                     failure to disclose and could not discover the unreasonable risk to the safety of

25                     children posed by the Booster Seat in the event of a side-impact collision.

26           149.   Plaintiff and California Subclass Members suffered damages when they purchased

27   the Booster Seats. Defendant’s unconscionable, deceptive and/or unfair practices caused actual

28   damages to Plaintiff and the California Subclass Members who were unaware that the Booster
                                                    35
      Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 36 of 40



 1   Seat posed an unreasonable safety risk to children in the event of a side-impact collision,

 2   notwithstanding Defendant’s representations at the time of purchase.

 3         150.    Defendant’s foregoing deceptive acts and practices, including its omissions, were

 4   likely to deceive, and did deceive, consumers acting reasonably under the circumstances.

 5         151.    Consumers, including Plaintiff and California Subclass Members, would not have

 6   purchased the Booster Seats had they known about the unreasonable safety risk they pose to

 7   children, or the results of Defendant’s internal side impact testing.

 8         152.    As a direct and proximate result of Defendant’s deceptive acts and practices,

 9   including its omissions, Plaintiff and California Subclass Members have been damaged as

10   alleged herein, and are entitled to recover actual damages, punitive damages, and/or restitution to

11   the extent permitted by law, including class action rules, in an amount to be proven at trial.

12         153.    In addition, Plaintiff and California Subclass Members seek equitable and

13   injunctive relief against Defendant on terms that the Court considers reasonable, and reasonable

14   attorneys’ fees and costs.
                                                COUNT V
15                                         Unjust Enrichment
16                (Plaintiff Individually and on Behalf of the Nationwide Class and/or
                                           California Subclass)
17
           154.    Plaintiff hereby realleges and incorporates by reference all allegations raised in the
18
      preceding paragraphs as if fully set forth herein.
19

20         155.    Plaintiff brings this cause of action individually and on behalf of the Class and/or
21   California Subclass against Defendant.
22         156.    Plaintiff and Class Members conferred a monetary benefit on Defendant when they
23   purchased the Booster Seats at issue, and Defendant had knowledge of this benefit. The average
24   price paid by Plaintiff and Class Members for the Booster Seat was more than $40.00.
25         157.    By its wrongful acts and omissions described within this Complaint, including the
26   deceptive marketing, packaging, labeling, distribution, and sale of the Booster Seat as “side
27

28
                                                     36
      Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 37 of 40



 1   impacted tested” and concealing side-impact collision test results from consumers, Defendant

 2   was unjustly enriched at the expense of Plaintiff and Class Members.

 3         158.    Plaintiff and Class Members’ detriment and Defendant’s enrichment were related

 4   to and flowed from the wrongful conduct challenged in this Complaint.

 5         159.    Defendants have profited from their unlawful, unfair, misleading, and deceptive

 6   practices at the expense of Plaintiff and Class Members under circumstances in which it would

 7   be unjust for Defendant to be permitted to retain the benefit. It would be inequitable for

 8   Defendant to retain the profits, benefits, and other compensation obtained from their wrongful

 9   conduct as described herein in connection with in connection with the deceptive marketing,

10   packaging, labeling, distribution, and sale of the unsafe Booster Seats.

11         160.    Plaintiff and Class Members have been damaged as a direct and proximate result

12   of Defendant’s unjust enrichment because they would not have purchased the Booster Seats had

13   they known that the Seats pose an unreasonable safety risk to children.

14         161.    Defendant either knew or should have known that payments rendered by Plaintiff

15   and Class Members were given and received with the expectation that the Booster Seats were

16   safe for their intended use and will keep protect children in the event of a side-impact collision,

17   as represented by Defendant in marketing, on Defendants’ websites, and on the Booster Seat

18   labels and packaging. It is inequitable for Defendant to retain the benefit of payments under

19   these circumstances.

20         162.    Plaintiff and Class Members are entitled to recover from Defendant all amounts

21   wrongfully collected and improperly retained by Defendant.

22         163.    When required, Plaintiff and Class Members are in privity with Defendant because

23   Defendant’s sale of the Booster Seats was either direct or through authorized sellers. Purchase

24   through authorized sellers is sufficient to create such privity because such authorized sellers are

25   Defendant’s agents for the purpose of the sale of the Booster Seats.

26         164.    As a direct and proximate result of Defendant’s wrongful conduct and unjust

27   enrichment, Plaintiff and Class Members are entitled to restitution of, disgorgement of, and/or

28
                                                     37
      Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 38 of 40



 1   imposition of a constructive trust upon all profits, benefits, and other compensation obtained by

 2   Defendant for its inequitable and unlawful conduct.

 3                                             COUNT VI
                                         Fraudulent Concealment
 4
                  (Plaintiff Individually and on Behalf of the Nationwide Class and/or
 5                                         California Subclass)

 6         165.    Plaintiff hereby realleges and incorporates by reference all allegations raised in the

 7   preceding paragraphs as if fully set forth herein.

 8         166.    Plaintiff brings this claim individually and on behalf of the Class and/or California

 9   Subclass.

10         167.    Defendant has a duty to disclose the truth regarding the side-impact safety of its

11   Booster Seat because, inter alia, the safety of the seat has a direct impact on the health of the

12   children who use the Seat.

13         168.    Defendant made material misrepresentations and omissions regarding the side-

14   impact safety of the Booster Seat.

15         169.    Plaintiff and Class Members relied on Defendant’s material misrepresentations and

16   omissions regarding the safety of the Booster Seat.

17         170.    Defendant’s failure to disclose that the Booster Seat was and is unsafe in the event

18   of a side-impact collision was intentional. Defendant was aware of the safety risks inherent in its

19   Booster Seat, but intentionally chose not to disclose this material fact to consumers, including

20   Plaintiff and Class Members.

21         171.    Defendant’s fraudulent concealment of material facts regarding the safety of the

22   Booster Seat, coupled with its deceptive marketing, packaging, labeling, and representations,

23   induced Plaintiff and Class Members to purchase the Booster Seat. Plaintiff and Class Members

24   would not have purchased Defendant’s Booster Seat if the truth had been disclosed to them

25   regarding the safety (or lack thereof) of the Seat in the event of a side-impact collision.

26         172.    Plaintiff and Class Members had a reasonable expectation that the Booster Seat

27   they purchased was safe for their children. Defendant should have reasonably anticipated and

28
                                                     38
       Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 39 of 40



 1   intended that Plaintiff and Class Members purchased the Booster Seat, in part, based upon such

 2   expectations and assumptions, and, indeed, Defendant intended them to do so.

 3          173.      Defendant’s failure to disclose and omission of material facts regarding the safety

 4   risks inherent in its Booster Seat occurred uniformly and consistently in connection with

 5   Defendant’ trade or business, was capable of deceiving and, indeed, did deceive a substantial

 6   portion of consumers, and subject the public to a serious safety risk.

 7          174.      Defendant’s failure to disclose the safety risks of its Booster Seat had the direct

 8   result of concealing material facts from and breaching Defendant’s duty to disclose to Plaintiff

 9   and the Class.

10          175.      Beyond failing to disclose the aforementioned information, Defendant chose to

11   actively conceal this material information regarding the safety risks posed by its Booster Seat.

12          176.      As a direct and proximate result of Defendant’s concealment and suppression of

13   material facts regarding the safety (or lack thereof) of its Booster Seat, Plaintiff and the Class

14   have suffered and will continue to suffer actual economic damages.

15                                        PRAYER FOR RELIEF
16
            WHEREFORE, Plaintiff, on behalf of herself and all others similarly situated, respectfully
17
     requests that this Court:
18

19          A. Certify the Classes pursuant to Rule 23 of the Federal Rules of Civil Procedure;

20          B. Name Plaintiff as Class Representative, and her undersigned counsel as Class

21              Counsel;

22          C. Award damages, including compensatory, exemplary, statutory, treble, and/or punitive

23              damages, to Plaintiff and the Class in an amount to be determined at trial;

24          D. Grant restitution to Plaintiff and the Classes and require Defendant to disgorge its ill-

25              gotten gains;

26          E. Permanently enjoin Defendant from engaging in the wrongful conduct alleged herein;

27          F. Award Plaintiff and the Classes their reasonable litigation expenses and costs of suit,

28              including reasonable attorneys’ fees to the extent provided by law;
                                                      39
      Case 1:20-cv-11145-DJC Document 1 Filed 03/19/20 Page 40 of 40



 1        G. Award Plaintiff and the Classes pre- and post-judgment interest at the highest legal

 2           rate to the extent provided by law; and

 3        H. Award such further relief as the Court deems appropriate.

 4                                          JURY DEMAND
 5
          Plaintiff demands a trial by jury on all claims so triable.
 6
     DATED: March 19, 2020                               Respectfully submitted,
 7
                                                         GREG COLEMAN LAW PC
 8

 9                                                       /s/ Alex R. Straus
                                                         Alex R. Straus (Cal. Bar No. 321366)
10                                                       16748 McCormick Street
                                                         Los Angeles, CA 91436
11                                                       alex@gregcolemanlaw.com
                                                         T: 917-471-1894
12

13                                                       Gregory F. Coleman*
                                                         Jonathan B. Cohen*
14                                                       greg@gregcolemanlaw.com
                                                         jonathan@gregcolemanlaw.com
15                                                       First Tennessee Plaza
                                                         800 S. Gay Street, Suite 1100
16                                                       Knoxville, TN 37929
17                                                       T: 865-247-0080
                                                         F: 865-522-0049
18
                                                         WHITFIELD BRYSON & MASON, LLP
19
                                                         Daniel K. Bryson*
20
                                                         Martha Geer*
21                                                       Harper Todd Segui*
                                                         dan@wbmllp.com
22                                                       martha@wbmllp.com
                                                         harper@wbmllp.com
23                                                       900 W. Morgan Street
                                                         Raleigh, NC 27603
24
                                                         T: 919-600-5000
25                                                       F: 919-600-5035

26                                                       *Applications pro hac vice to be submitted
27                                                       Attorneys for Plaintiff and the Class
28
                                                    40
